Citation Nr: 1523635	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a low back disability (listed as lower back pain, residuals of an injury).  

In May 2007, the Veteran appeared at a personal hearing at the RO.  In January 2009, the Veteran appeared at a hearing before one of the undersigned Veterans Law Judges.  

In May 2009, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  

In August 2011, the Veteran appeared at an additional hearing before the one of the undersigned Veterans Law Judges.  

In June 2012, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  

In an August 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Veteran's representative before the Court and VA's General Counsel filed a joint motion for remand, which requested that the Board's decision be vacated and remanded.  An April 2015 Court Order granted the motion.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In the April 2015 joint motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases in its August 2014 decision.  The joint motion indicated that the Board failed to explain how an August 2012 VA examination report was adequate in order to satisfy the duty to assist.  The joint motion maintained that the Board relied on the August 2012 VA examination report that concluded that the Veteran's low back disability was less likely than not incurred in or caused by his military service.  It was noted that the examiner's rationale was that while the Veteran was seen for mechanical lumbar pain during service, he was able to tolerate manual labor and commercial truck driving for many years after his discharge from service.  .  

The joint motion stated that the parties found, however, that it was not clear from the record whether the Veteran performed manual labor, to include commercial truck driving, for many years after his discharge from service.  The joint motion indicated that the record showed that, during a May 2007 RO hearing, the Veteran testified that while he worked as a truck driver following service, he owned the truck driving company and that he did not do a lot of driving, rather he had employees who did the driving.  It was noted that the Veteran further reported at that time that he also had a tire shop in which he had employees as well.  The joint motion maintained that, to the extent that the Veteran testified that he drove a truck following his discharge from service, the record also showed that during an April 1999 VA examination, he reported that he was only able to work four months out of the year as a result of a problem with his right wrist.  

The joint motion further indicated that, while the Veteran self-reported that he was a truck driver for fifty hours a week, pursuant to a November 2003 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, such statement did not necessarily contradict his other statements because the Veteran noted that he was self-employed and worked for "Fields Hauling" at that time.  The joint motion indicated that while the Veteran stated that he worked for fifty-hour weeks from 1993 to 2003, those hours might have been spent operating a truck driving business, and not performing manual labor, such as actually driving trucks himself.  The joint motion maintained that it was not clear how much, or for how long, the Veteran was able to tolerate manual labor following his discharge from service.  

The joint motion found that by failing to discuss the evidence of record that could weigh against the examiner's finding, pursuant to the August 2012 VA examination, that the Veteran was able to tolerate labor for many years, while also concluding at the same time that such examination was adequate, the Board's statement of reasons and bases was inadequate and required a vacatur and remand.  The joint motion also referred to the Veteran's assertion that the examiner's opinion, pursuant to the August 2012 VA back conditions examination report, was based on an inaccurate premise and, therefore, should be given no probative value.  

In light of the above, the Board finds that the medical evidence is not sufficient to adjudicate this claim.  As such, the Board finds it necessary to remand this matter for compliance with the April 2015 joint motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since June 2012.  Obtain copies of the related medical records, including VA treatment records, which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, preferably by one who has not previously examined him, to determine the nature and likely etiology of his claimed low back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of low back problems during service, to include his actual treatment for low back problems in October 1966, January 1967, February 1967, March 1967, as well as his report of recurrent back pain at the time of the May 1968 separation examination, and his reports of low back problems since service.  

The examiner is specifically informed that it is currently not clear how much, or for how long, the Veteran was actually able to tolerate manual labor (such as driving a truck) following his discharge from service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




__________________________                   _________________________
              Vito A. Clementi                                           Kelli A. Kordich
           Veterans Law Judge                                Acting Veterans Law Judge
       Board of Veterans' Appeals                        Board of Veterans' Appeals




____________________________________________
Ryan T. Kessel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

